Citation Nr: 1404458	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  12-03 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a low back disorder.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 
INTRODUCTION

The Veteran had active duty from January 1984 to January 1987 and October 1987 to January 1992.  These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2012, the Veteran testified at a hearing at the RO conducted by the undersigned Veterans Law Judge; a copy of the transcript is of record. 

A review of the Virtual VA and VBMS electronic claims files revealed documents not pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his bilateral knee disability and low back disorder had their onset as a paratrooper in active service.  

Although the Veteran's service treatments records could not be obtained, the Veteran is competent to report that he jumped from planes during service.  His service personnel records also indicate that he received the parachutist badge.  The VA treatment records include a diagnosis of osteoarthritis involving the knee, unspecified internal derangement of the knee, low back pain, and degenerative disc disease.  To date, the Veteran has not been afforded a VA examination that addresses the etiology of his claimed bilateral knee disability and low back disorder.  Based on the foregoing, the Board finds that a medical examination and opinions are necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the claims file currently indicates that the Veteran receives ongoing treatment from VA, the RO should also obtain and associate with the claims file all outstanding VA treatment records.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The VA treatment records also indicate that the Veteran underwent right knee surgery and had a left knee anterior cruciate ligament (ACL) repair at age 26.  Any treatment records relating to those procedures should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to contact the Veteran so that he can identify any healthcare provider who treated him for his knees and low back.  After securing any necessary authorization from him, the RO should obtain copies of any identified records not already contained in the claims file, to include any outstanding VA treatment records referable to his knees or low back, and any treatment records referable to right knee surgery and a left knee ACL repair.  

2.  After completion of the foregoing, the RO should have the Veteran scheduled for a VA orthopedic examination to determine the nature and likely etiology of the claimed bilateral knee disability and low back disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, to include the DD Form 214 that revealed the Veteran received the parachutist badge, post-service medical records, lay assertions, and a copy of this remand.  

After examining the Veteran and reviewing the entire record as to his bilateral knees and low back, the examiner should:

A)  Provide an opinion as to whether it is at least as likely as not that his current bilateral knee disability had its clinical onset during service or otherwise is related to service, to include jumps as a paratrooper during service. 

The examiner should also state whether any arthritis of the knees manifested within one year of separation from service (i.e. January 1993).  

B)  Provide an opinion as to whether it is at least as likely as not that his current low back disorder had its clinical onset during service or otherwise is related to service, to include jumps as a paratrooper during service.  

The examiner should also state whether arthritis of the low back manifested within one year of separation from service (i.e. January 1993).  

A rationale should be provided for all findings and conclusions reached.  It should be noted that the Veteran is competent to attest to observable symptomatology and matters of which he has first-hand knowledge, to include his experiences during service.  Such reports, including those of parachute jumps and of pain in service that continued thereafter, must be acknowledged and considered in formulating any opinions.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


